DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the response filed 4/18/2022.  Claim 7 has been cancelled.  Claims 1-6 and 8-20 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clms 1, 12, and 20:  These claims recite the limitation "the bearing" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what bearing this is referring to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US 2012/200062).
Re Clm 1:  O’Connor discloses a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein a frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
Re Clm 8:  O’Connor discloses wherein the at least one housing comprises a first housing and a second housing (22, 24).
Re Clm 9:  O’Connor discloses wherein the at least one shaft comprises a first shaft and a second shaft (18, 20).
Re Clm 10:  O’Connor discloses wherein the shaft comprises a connecting component (16 and 17) connecting a first shaft (18) to a second shaft (20).
Re Clm 11:  O’Connor discloses wherein the connecting component extends through each of the first and second shafts and is capable of providing a biasing force to fix the axial position of the first and second shafts relative to the first and second housings respectively (see paragraphs 0020-0022).
Re Clm 12:  O’Connor discloses a bicycle assembly (disclosure) comprising: a bicycle frame comprising: a main structure and a support structure comprising a wheel assembly (see fig 1, paragraph 0007); and a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
Re Clm 13:  O’Connor discloses wherein the tapered surface of the inner diameter portion of the at least one housing has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 14:  O’Connor discloses wherein the tapered surface of the outer diameter of the at least one shaft has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 18:  O’Connor discloses wherein the at least one shaft is capable of being readjusted (rotated, torqued via elements 16/17, etc.) within the housing to provide a frictional fit and axial force between the housing and the shaft.
Re Clm 20:  O’Connor discloses vehicle subassembly (see fig 1) comprising: a frame (11); and a component (13) rotatably attached to the frame by a joint assembly (10) located within the frame, the joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0017000).
Re Clm 2:  O’Connor fails to disclose comprising a polymer layer between the shaft and the housing.  Sato discloses a tapered contact bearing (pad 5 with overlay of Teflon) between a housing (4) and a shaft (8), wherein a polymer layer (5) is disposed between the housing and the shaft.  This is taught for the purpose of providing a low frictional coefficient and superior sliding characteristics.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a polymer layer between the shaft and the housing, as taught by Sato et al., in the device of O’Connor, for the purpose of providing a low frictional coefficient and superior sliding characteristics.   
Re Clm 3:  O’Connor as modified above discloses wherein the polymer layer comprises a fluorinated polymer (Teflon, i.e. PTFE is a fluorinated polymer).
Re Clms 4 and 5:  O’Connor as modified above discloses wherein the polymer layer is coupled to the inner diameter portion of the housing and to the outer diameter portion of the shaft (when the joint assembly is coupled together).
Re Clm 6:  O’Connor as modified above discloses wherein the polymer layer is provided in the form of a bearing, the bearing including a substrate on which the polymer layer is provided (Sato discloses that the PTFE (Teflon) is an overlay layer on a bearing pad).

Claims 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buhl (US 4765770).
Re Clm 15:  O’Connor fails to disclose wherein the at least one of the housing or at least one shaft further comprises a lubricant disposed at an interface between housing and shaft.  Buhl teaches a tapered bearing filled with a lubricant (grease, via lubricant nipple 11), for the extremely well-known reason for reducing friction between the bearing members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the interface (bearing) between the housing and the shaft of O’Connor to comprise a lubricant, as taught by Buhl, for the purpose of reducing friction and reducing wear between the housing and shaft members.  
Re Clms 16 and 17:  O’Connor discloses wherein the tapered portion of the shaft has an inner end and an outer end, the housing has an inner end and outer end, and at least one of an outer interface between the tapered portion of the shaft and the housing at the outer end or an inner interface between the tapered portion of the shaft and the housing at the inner end (see figs).  However, O’Connor fails to disclose wherein at least one of an outer or inner interface is sealed with an annular seal.
Buhl teaches the use of annular seals at inner (fig 2, element 32) and outer ends (fig 1, element 3) of a bearing interface between tapered members.   This is taught for the purpose of retaining a lubricant within the bearing members in order to reduce friction and reduce wear between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided at least one of the inner or outer interfaces between the housing and shaft of O’Connor with an annular seal, as taught by Buhl, for the purpose of retaining a lubricant to reduce friction and wear between bearing members.
Re Clm 19:  O’Connor fails to disclose at least one spring element to provide a biasing force such that the shaft is biased against the housing.  Buhl teaches the use of a spring element to provide a pre-stressing load between the tapered members to retain contact between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the device of O’Connor with a spring element, as taught by Buhl, to provide a pre-stressing load between the tapered members to retain contact between the members.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 12, and 20, applicant argues that O’Conner fails to disclose a step formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing, and that O’Conner discloses a lip 35.  Examiner disagrees and notes that the lip 35 does indeed constitute a “step” that prevents axial movement of the bearing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678